This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Christopher B. MASSEY
                    Private (E-1), U.S. Marine Corps
                               Appellant

                             No. 202100337

                        _________________________

                           Decided: 26 July 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                   Benjamin C. Robertson (arraignment)
                          Adam M. King (trial)

 Sentence adjudged 14 September 2021 by a special court-martial con-
 vened at Marine Corps Base Camp Foster, Okinawa, Japan, consisting
 of a military judge sitting alone. Sentence in the Entry of Judgment:
 confinement for 270 days, forfeiture of $1,190 pay per month for six
 months, and a bad-conduct discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN
                 United States v. Massey, NMCCA No. 202100337
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:



                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2